DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Remarks
The amendments and remarks filed on 01/24/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 16-19, 21, 25, and 28-34 are pending; Claims 1-15, 20, 22-24, and 26-27 are cancelled; Claims 16 and 32 are amended; Claim 34 is new; and Claims 28-29 and 31 are withdrawn; and Claims 16-19, 21, 25, 30, and 32-34 are under examination.  

Withdrawal of Rejections
The rejections of Claims 16-18, 21, 23, 25, 30, and/or 33 under 35 U.S.C. 103(a) as being unpatentable over Ohashi et al. in view of Masuda-Nishimura et al., Taylor et al., Yoshiyuki, and/or Geirnaert are withdrawn due to the amendment to or cancellation of the claims filed on 01/24/2022.
The rejection of Claims 16, 18-19, 21, 23, 25, and 33 under 35 U.S.C. 103(a) as being unpatentable over Ohashi et al. in view of Fabisiewicz et al., Balzar et al. and Kronenthal is withdrawn due to the amendment to or cancellation of the claims filed on 01/24/2022.

Claim Rejections - 35 USC § 103
Claims 16, 18-19, 21, 25, and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa et al.  (U.S. Patent 5,139,760; IDS reference, hereinafter “Ogawa”) in view of Kronenthal (US PGPUB 20060280801, of record), as evidenced by Ohashi et al. (US Patent NO. 6254845, 2001, of record). This rejection is maintained for Claims 16, 18-19, 21, 25, and 32-33, and applied to new claim 34.
Ogawa discloses a concentration agent that comprises an amorphous metal silicate and that has a surface composition having a metal atom to silicon atom ratio of about 0.5 (see claim 1) (this renders the limitation “less than or equal to 0.5” to be obvious), and a testing container (i.e. stainless steel vessel; see column 17, line 1).  Ogawa discloses wherein said concentration agent comprises amorphous, spheroidized magnesium silicate (see claim 7).  Ogawa discloses wherein said concentration agent comprise microparticles having a particle size in the range of about 1 micrometer to about 100 micrometers (see claim 3).  Ogawa discloses wherein said concentration agent is formed from melted or softened silicate feed particles (see Examples 1 and 5).  Ogawa discloses wherein said concentration agent is in the form of a dispersion or a suspension in a liquid (i.e. toothpaste; see Example 11).  The concentration agent of Ogawa is in a container (same as testing container) since all agents are in a container.
Regarding the limitation “an amorphous, spheroidized metal silicate in at least partially fused particulate form” recited in Claim 16, Ogawa teaches an amorphous, spheroidized metal silicate formed from melted or softened silicate feed particles. Ogawa does not expressively teach that the formed metal silicate particle is at least partially fused. However, Ogawa uses very high temperatures, e.g. 800oC or 300-400oC (column 13/lines 1-7, column 8/lines 14-17), to fire the silicate feed particles for the formation of the amorphous, spheroidized metal silicate. It appears that the fire at such high temperatures is sufficient to at least partially fuse the metal silicate particles, as evidenced by Ohashi et al., who teach that heat treatment at 300-600oC fuses the feed particles and forms metal silicate clusters (column 4/lines 1-4). Thus, the teachings of Ogawa meet the requirement of the claimed limitation. Alternatively, even if there is a slight difference, the metal silicate particles of Ogawa would be an obvious variant of the claimed metal silicate. Examiner notes that the techniques for forming metal silicate particulates by melting or softening silicate feed particles had been well established in the art (as evidenced by Ogawa and Ohashi et al.), modifying the metal silicate of Ogawa at a sufficient high temperature through routine optimization for improving the concentration agent would be well within the purview of the skilled artisan having the cited reference before him/her as a guide.
Regarding the limitation “said concentration agent has a negative zeta potential at a pH of 7” recited in Claim 16 and the further limitation recited in Claim 34, these limitations are directed to the properties, rather than structures, of the claimed concentration agent. Although Ogawa is silent about the zeta potential, the concentration agent suggested by Ogawa has all the structural limitations of the concentration agent recited in the base claim 16 as well as claim 34. In the absence of evidence to the contrary, it is presumed that substances having substantially the same structures have substantially the same properties. Thus, the teachings of Ogawa meet the requirement of the claimed limitations.
Please also note - With respect to the instantly claimed “instructions”, please note that it is legally well established that printed matter (instructions for intended use) of a known/art-suggested composition (such as suggested by the cited references above) does not lend patentable distinction to such a composition, per se. That is, a prior art taught/suggested product, packaged with printed instructions to show its use, is not patentable - see, e.g., In re Haller, 73 USPQ 403 (CCPA 1947). Further, the claimed ingredients within such a composition as suggested by the cited references remain functional absent such instructions and therefore, no functional relationship exists between the instructions and the recited ingredients that would be given patentable weight - see, e.g., In re John Ngai and David Lin (Fed. Cir., 03-1524, 5/13/2004) and In re Gulack, 703 F.2d 1381 (Fed. Cir. 1983). Accordingly, this claim limitation (i.e., instructions for using the instantly claimed composition) has not been given any patentable weight.
Ogawa beneficially teaches a concentration agent that comprises an amorphous, spheroidized metal silicate (e.g. magnesium silicate) and that has a surface composition having a metal atom to silicon atom ratio of less than or equal to 0.5, and a testing container (i.e. stainless steel vessel).  Ogawa teaches wherein said concentration agent is formed from melted or softened silicate feed particles. Ogawa does not teach that the container is sterile and disposable.  Ogawa does not teach that said kit comprises at least one pre-measured aliquot of said concentration agent in particulate form in at least one tear-open, sealed pouch.  Ogawa does not teach that said surface composition has a metal atom to silicon atom ratio of less than or equal to 0.4.  
Kronenthal beneficially teaches an amorphous material in sterile packages that include deformable tubes such as toothpaste-type tubes, a collapsible tube such as those used in caulking applications, with an orifice shaped and sized to dispense any suitable shape onto the surface to be treated.  Kronenthal also teaches that the package may comprise an outer barrier as an overwrap, for example, a peelable blister pouch, and that packaging allows aseptic delivery to the sterile field. (see paragraph [0104]).  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have a concentration agent that comprises an amorphous spheroidized metal silicate and that has a surface composition having a metal atom to silicon atom ratio of less than or equal to 0.5 and a testing container based upon the beneficial teachings provided by Ogawa - as fully discussed above.  It would have been obvious to incorporate putting the compositions taught by Ogawa into a sterile container and at least one pre-measured aliquot of said concentration agent in particulate form in at least one tear-open, sealed pouch compositions taught by, based upon the beneficially teachings provided by Kronenthal –including to allow aseptic delivery of the package to the sterile field.  If not expressly taught, the adjustment of particular conventional working conditions (e.g., adjusting the metal atom to silicon ratio to less than or equal to 0.4 and at least partially fusing some of the amorphous metal silicate) is deemed merely a matter of design choice, judicious selection, and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her as a guide.  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
Claims 16, 21, 25, and 32-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of US Patent No. 10240018.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. This rejection is maintained for Claims 16, 21, 25, and 32-33, and applied to new claim 34.
Claims 1-20 of the ‘018 patent are directed in part to a concentration device comprising a sintered porous polymer matrix comprising at least one concentration agent that comprises an amorphous metal silicate and that has a surface composition having a metal atom to silicon atom ratio of less than or equal to 0.5, as determined by X-ray photoelectron spectroscopy (XPS), wherein about 75 to about 99 volume percent of the amorphous metal silicate is free of sharp corners or edges, wherein said metal 
is magnesium; wherein said surface composition has a metal atom to silicon atom ratio of less than or equal to 0.4 or 0.3; wherein said concentration agent has a negative zeta potential at a pH of 7, specifically in the range of about -9 millivolts to about -25 millivolts at a pH of 7; wherein said concentration agent comprises an amorphous metal silicate in at least partially fused particulate form and having a particle size in the range of 1 micrometer to 15 micrometers; wherein said concentration agent is amorphous, spheroidized magnesium silicate; and wherein said concentration agent comprises at least one particulate concentration agent embedded in or on the surface of the porous polymer matrix; wherein said concentration agent is shaped as solid spheres. 
 Regarding the limitation “(b) a testing container” recited in Claim 16, the claims of the ‘018 patent define that the claimed agent/device is a concentration agent/device. The concentration agent/device of the ‘018 patent is essentially in a container (testing container) to make the concentration procedures enabled. Thus, it would have been obvious to provide a testing container along with the concentration agent/device of the ‘018 patent.
Regarding Claim 33, in view of the fact that target materials to be concentrated are in a liquid solution, it would have been obvious to place the concentration agent/device of the ‘018 patent in a dispersion or suspension in a liquid.
Therefore, the kit of Claims 16, 21, 25, and 32-34 of the instant application is deemed obvious over the concentration device of Claims 1-20 of US Patent No. 10240018.

Claims 16, 18-19, 21, 25, and 32-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of US Patent No. 10240018, as applied to Claims 16, 21, 25, and 32-34, further in view of Fabisiewicz et al. (US Patent No. 4838429, 1989, of record), Balzar et al. (US Patent No. 6036679, 2000, of record), Kronenthal (US PGPUB 20060280801, of record). This rejection is maintained for Claims 16, 21, 25, and 32-33, and applied to new claim 34.
The subject matter of Claims 1-20 of US Patent No. 10240018 is described above.
The claims of the ‘018 patent do not define that the container is sterile and disposable, and that at least one pre-measured aliquot of said concentration agent in particulate form is in a tear-open, sealed pouch. 
It would have been obvious to pack pre-measured aliquots of the concentration agent/device of the ‘018 patent in particulate form in a tear-open and sealed pouch or a sterile and disposable container for storage and performing concentration procedures, because, it is a common practice in the art to pack materials in pre-measured aliquots in a tear-open and sealed pouch, or in a sterile and disposable container. In support, Fabisiewicz et al. teaches a sealed pouch, having easy-open tear strip means for tear-opening the sealed pouch (abstract, Fig. 1, Claim 1), such that sealed pouch is tear-opened without using an implement such as knife and scissors, being suitable for packing sterile material (columns 1 and 2/background section). Further in support, Balzar et al. teach a disposable, tear-open, sealed pouch/wrap, which is individually packed with absorbent material and can be tear-opened through seals or at other locations (abstract, column 6/lines 9-16). Further in support, Kronenthal beneficially teaches an amorphous material in sterile packages that include deformable tubes such as a toothpaste-type tubes, a collapsible tube such as those used in caulking applications, with an orifice shaped and sized to dispense any suitable shape onto the surface to be treated.  Kronenthal also teaches that the package may comprise an outer barrier as an overwrap, for example, a peelable blister pouch, and that packaging allows aseptic delivery to the sterile field (see paragraph [0104]).   
Therefore, in view the teachings of the prior art, the kit of Claims 16, 18-19, 21, 25, and 32-34 of the instant application is deemed obvious over the concentration device of Claims 1-20 of US Patent No. 10240018.

Allowable Subject Matter
Claims 17 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments about the 103 rejections of Claims 16-17, 21, 23, 25, 30 and/or 33 over Ohashi in the response filed on 01/24/2022 (pages 5-9) have been fully considered, but they are moot because the rejections have been withdrawn.
Applicant’s arguments based on the magnesium silicate “serpentine” (taught by Chen et al.) in the 01/24/2022 response (pages 6-9) are not persuasive. As evidenced by the attached printout of Serpentinite-Wikipedia, the serpentine has the formula Mg3(Si2O5)(OH)4 or (Mg2+, Fe2+)3Si2O5(OH)4 (see page 2), thus having a metal atom to silicon atom ration much higher than the ratio of “less than or equal to 0.5” recited in Claim 16.  As such, the serpentine is not encompassed by the scope of the claimed metal silicate. Furthermore, the serpentine is not the metal silicate taught or suggested by the prior art cited in the 103 rejections. As such, the evidence that serpentine has a positive zeta potential is not sufficient to support that the metal silicates taught/suggested by Ohashi or Ogawa does not inherently have a negative zeta potential.
With regard to Applicant’s arguments in page 7/first full paragraph of the response, there is no factual evidence to support that the claimed concentration agent has any surprised characteristics when compared to the metal silicates in the prior art.
Applicant's arguments about the 103 rejection of Claims 16, 18-21, 23-25, 32 and 33 over Ogawa in view of Kronenthal in the response filed on 01/24/2022 (pages 10-11) have been fully considered, but they are not persuasive for the reasons of record (see pages 11-13 in the previous office action dated 04/27/2021). It is noted that the claims do not recited any limitations to define how the partially fused particulate form of metal silicates are prepared, as such the metal silicates in the claims could be prepared by any process. The disclosure in page 6 of the specification does not read on the claims. Thus, Applicant’s arguments are based on the features not recited in the claims. It is further noted that even a process for the production is cited in the claims, product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, determination of patentability is based on the product itself, not on a method for its production. See MPEP 2113.  As such, regardless of whether the process taught/suggested by Ogawa is the same as those disclosed in the specification of the instant application, the claimed metal silicates would still be obvious over the teachings of the cited prior art because determination of the obviousness is based on the product itself, not on a method for its production. Moreover, Ogawa expressively teach a fire-polishing process for preparing the amorphous, spheroidal metal silicates, which comprises: pulverizing solid metal silicates in a mill to obtain pulverized particles, and then firing the pulverized particulates at a high temperature (e.g. 300-400oC or 800oC) in an electric furnace, thus obtaining the amorphous, spheroidal metal silicates (see Example 1/column 8/lines 14-16, Example 5/column 13/lines 1-4, Figure 1). The fire-polishing process, used by Ogawa, is a process that can briefly melt/fuse metal silicates, thus producing at least partially fused particulate form of metal silicates, as evidenced by the disclosure of the specification (see the section in page 6, cited by Applicant, wherein the fire polishing is listed as one of methods for preparing the at least partially fused metal silicates); and as evidenced by Ohashi et al. (indicated above). The claimed metal silicates with the feature of being at least partially fused would have been obvious over the teachings of the cited prior art for all the reasons indicated above. Given that the concentration agent suggested by the prior art has all the structure limitations recited in the instant claims, it is presumed that substances having substantially the same structures have substantially the same properties. Accordingly, the property of the negative zeta potential recited in the claims would have been obvious over the cited prior art for all the reasons indicated above.
In view of foregoing, Claims 16, 18-19, 21, 25, and 32-34 are rejected under 35 U.S.C. 103(a) over Ogawa in view of Kronenthal.

Applicant’s comments about the double patenting rejections in page 12 of the 01/24/2022 response are acknowledged.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653
	
/ALLISON M FOX/Primary Examiner, Art Unit 1633